Citation Nr: 0201059	
Decision Date: 01/31/02    Archive Date: 02/05/02

DOCKET NO.  01-09 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to the increased rate of nonservice-connected 
pension by reason of being in need of regular aid and 
attendance; or by reason of having a single permanent 
disability rated 100 percent under the Schedule, and either 
having an additional disability independently ratable at 60 
percent or more, or being permanently housebound.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

A. Hinton, Counsel



INTRODUCTION

The veteran served on active duty from February 1947 to 
February 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Montgomery, Alabama (RO), which denied the benefit sought on 
appeal.   


FINDINGS OF FACT

1.  The appellant does not have a single permanent disability 
rated as 100 percent disabling under the Schedule, and he is 
not substantially confined to his dwelling or immediate 
premises.

2.  The appellant is not blind or nearly so blind as to have 
corrected visual acuity of 5/200 or less, in both eyes, or 
concentric contraction of the visual field to 5 degrees or 
less.

3.  The appellant is not presently institutionalized in a 
nursing home on account of physical or mental incapacity.

4.  It is not shown by the evidence that the appellant is 
bedridden; or is unable to dress/undress himself, keep 
himself clean and presentable, feed himself, or attend to the 
wants of nature without the care and assistance of another 
person on a regular basis; or is so physically or mentally 
incapacitated that he requires assistance on a regular basis 
to protect himself from hazards or dangers incident to his 
daily environment.





CONCLUSION OF LAW

The criteria for entitlement to the increased rate of 
nonservice-connected pension by reason of being in need of 
regular aid and attendance, or by reason of having a single 
permanent disability rated 100 percent under the Schedule, 
and either having an additional disability independently 
ratable at 60 percent or more, or being permanently 
housebound, have not been met.  38 U.S.C.A. §§ 1502, 1521 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.351, 3.352 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that notwithstanding 
the recent amendments to title 38 of the U. S. Code enacted 
by the Veterans Claims Assistance Act of 2000 (the VCAA), 38 
U.S.C.A. §§ 5103 and 5103A, no undue prejudice to the 
appellant is evident by the Board's disposition herein.  Cf. 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Regarding the 
VCAA's "duty to notify" provisions, the Board finds that the 
RO's development/notice letters, rating decision and 
statement of the case furnished to the appellant and his 
representative in connection with this appeal provided 
sufficient notice of the kind of information he would need to 
substantiate his claim for the benefit sought.  Furthermore, 
with respect to the duty to assist, there is no indication 
from the appellant that there is any outstanding evidence 
which would be specifically relevant to the issue discussed 
above: increased rate of pension based on regular aid and 
assistance of another person; or by reason of having a single 
permanent disability rated 100 percent under the Schedule, 
and either having an additional disability independently 
ratable at 60 percent or more, or being permanently 
housebound.

Hence, a remand to obtain additional medical evidence and/or 
a new examination is not deemed necessary in light of the 
fact that recently dated medical records, including an April 
2001 aid and attendance examination report, are sufficient to 
decide whether the veteran is entitled to an increased rate 
of pension based on the specific criteria set forth by law 
and regulations, as fully discussed above.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in law does not dictate an unquestioning, blind 
adherence in face of overwhelming evidence in support of 
result in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to veteran); Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  For these 
reasons, the Board finds that VA has satisfied its duties to 
inform and assist the appellant in this case, and therefore, 
further development and further expending of VA's resources 
for this particular issue is not warranted.

An increased rate of pension is payable to a veteran who 
needs regular aid and attendance.  38 U.S.C.A. § 1521(d), (e) 
(West 1991); 38 C.F.R. § 3.351(a)(1) (2001).  A veteran is in 
need of regular aid and attendance if he is helpless or is so 
nearly helpless as to require the regular aid and attendance 
of another person.  The criteria for establishing the need 
for aid and attendance include consideration of whether the 
veteran is blind or is so nearly blind as to have corrected 
visual acuity of 5/200 or less, in both eyes, or concentric 
contraction of the visual field to 5 degrees or less; or 
whether the veteran is a patient in a nursing home because of 
mental or physical incapacity; or whether the veteran 
establishes a factual need for aid and attendance under the 
criteria set forth in 38 C.F.R. § 3.352(a) (2001).  38 
U.S.C.A. § 1502(b) (West 1991); 38 C.F.R. § 3.351(b), (c) 
(2001).

Under the provisions of 38 C.F.R. § 3.352(a), the criteria 
include the inability of the veteran to dress or undress 
himself, or to keep himself ordinarily clean and presentable; 
whether he requires frequent adjustment of any special 
prosthetic or orthopedic appliances with the aid of another; 
inability to feed himself; inability to attend to the wants 
of nature; or incapacity, physical or mental, that requires 
assistance on a regular basis to protect himself from hazards 
or dangers incident to his daily environment.  "Bedridden" 
will be a proper basis for the determination under this 
section.  For the purposes of this section, "bedridden" 
constitutes a condition which through its essential character 
actually requires that an individual remain in bed.  The fact 
that the veteran has voluntarily taken to bed or that a 
physician has prescribed bed rest for a lesser or greater 
portion of the day will not suffice.  It is only necessary 
that the evidence establish he is so helpless as to need 
regular aid and attendance not that there be a constant need.

Although the veteran need not show all of the disabling 
conditions identified in 38 C.F.R. § 3.352(a) to establish 
entitlement to aid and attendance, the United States Court of 
Appeals for Veterans Claims has held that it is logical to 
infer there is a threshold requirement that "at least one of 
the enumerated factors be present."  Turco v. Brown, 9 Vet. 
App. 222, 224 (1996).

An increased rate of pension also is payable where the 
veteran has a single permanent disability rated as 100 
percent under the Schedule for Rating Disabilities (not 
including, as in this case, ratings based upon 
unemployability under 38 C.F.R. § 4.17) and, either (1) he or 
she has additional disability or disabilities independently 
ratable at 60 percent, which are separate and distinct from 
the permanent disability rated as 100 percent disabling and 
involving different anatomical segments or bodily systems, or 
(2) he or she is permanently housebound by reason of 
disability or disabilities.  This requirement is met when the 
veteran is substantially confined to his/her dwelling and 
immediate premises or, if institutionalized, to the ward or 
clinical areas, and it is reasonably certain that the 
disability or disabilities and resultant confinement will 
continue throughout his or her lifetime.  38 U.S.C.A. §§ 
1502(c), 1521(e); 38 C.F.R. § 3.351(d)(1), (2).

In this case, the veteran contends that his overall health 
condition warrants entitlement to the benefit sought as he 
needs assistance of another person to attend to the daily 
functions in life.  He based this on the contention that he 
is unable to dress himself totally; that he has to spend 
several hours in bed daily; and that he needs assistance 
getting to the bathroom and walking in and out of the house.
See VA Form 9 (Oct. 10, 2001).

The recent pertinent medical records include the report of a 
VA examination in August 1993, an April 2001 aid and 
attendance examination report, and VA clinical records from 
the 1990's through July 2001.

After a review of the record, the Board concludes that a 
preponderance of the relevant and probative evidence in this 
case is against the claim of entitlement to an increased rate 
of nonservice-connected pension benefits by reason of being 
in need of regular aid and attendance.  The Board recognizes 
that he suffers from a number of serious medical conditions, 
to include coronary artery disease, rated 60 percent 
disabling; hypertension, rated 40 percent disabling; lumbar 
spondylosis and stenosis, rated 40 percent disabling; post-
operative scar, excision of lipoma of the back of the neck, 
rated 0 percent disabling; fractured lumbar vertebra, rated 0 
percent disabling; and, right shoulder sprain, rated 0 
percent disabling.  However, as discussed above, the criteria 
for granting an increased rate of nonservice-connected 
pension benefits are quite specific.  

The medical findings recently reported during an aid and 
attendance examination, conducted in April 2001, include that 
the veteran was not bedridden and that he could dress and eat 
unassisted.  The report of that examination also indicated 
that the veteran did not suffer from stroke, such as 
neurological weakness or chronic brain syndrome.  Although 
the report shows a diagnosis of osteoarthritis, the examiner 
noted that there was no limitation of motion.  The examiner 
opined that the prognosis was fair.  The Board also notes 
that in his April 2001 VA Form 21-0516-1, Improved Pension 
Eligibility Verification Report, the veteran reported that he 
was not a patient in a nursing home.  VA clinical records in 
2001 include a patient check-out note dated in July 2001 
which indicates that the veteran was ambulatory when he 
checked out and that he checked out alone.

Furthermore, the medical evidence of record does not 
establish that the veteran requires the frequent need of 
adjustment of a special prosthetic or orthopedic appliance 
which by reason of his disabilities cannot be done without 
the aid of another; or is unable to keep himself ordinarily 
clean and presentable; or attend to the wants of nature.  
Additionally, it is not shown that he has a mental or 
physical impairment which requires assistance on a regular 
basis to protect himself from hazards or dangers incident to 
his daily environment.  Moreover, the appellant has not 
contended or demonstrated that he has a visual impairment to 
the extent that he is blind or nearly blind.

The appellant has indicated that he lives in his own home.  
By all accounts of record, he does not require regular 
assistance from another person for his daily living needs.  
As noted above, the criteria for regular aid and attendance 
contemplate the need for regular personal health care 
services.  The evidence of record simply does not show that 
the appellant's disabilities debilitate him to the extent 
that he requires the regular aid and attendance of another 
person as specified by the criteria in 38 C.F.R. §§ 3.351(b), 
(c), 3.352(a).  Accordingly, the appellant does not qualify 
for an increased rate of pension based on the need for 
regular aid and attendance.

Further, as a prerequisite for consideration of entitlement 
to an increased pension at the housebound rate, the appellant 
must have a 100 percent rating under the Rating Schedule for 
a single permanent disability without resort to 
unemployability under 38 C.F.R. § 4.17.  It is clear from the 
record that none of the appellant's disabilities is 100 
percent disabling under the schedular criteria.  In addition, 
while his specific contentions listed on his October 2001 VA 
Form 9 more than suggest an assertion that he is 
substantially confined to his house, it is not corroborated 
by any objective lay or medical evidence that he is 
"substantially" confined to his home and immediate premises 
due to his disabilities and that it is reasonably certain 
that his resultant confinement caused by these disabilities 
will continue through his lifetime. The cited aid and 
attendance examination report and other medical reports in 
the file do not substantiate this assertion.  As noted, he is 
ambulatory, able to dress and eat unassisted, and is not 
bedridden.  While these reports show that he has limitations 
due to his disabilities, none of these medical records 
document that he is permanently housebound by reason of his 
disabilities.  It is clear to the Board that the law and 
regulations require a substantially greater degree of true 
housebound status to award an increased pension at the 
housebound rate.  

Therefore, despite the fact that he has some limitations 
caused by his disabilities, which he claims causes him to 
need assistance in walking in and out of his house, this is 
not sufficient to establish entitlement to the claimed 
benefits.  It must be shown by competent evidence that he is 
"permanently housebound" due to his disabilities.

The medical evidence in this case fails to establish that the 
veteran is housebound for pension purposes.  The Board finds 
that the medical evidence here is more probative than the 
veteran's statements offered in connection with this appeal.  
For these reasons, the Board concludes that the appellant's 
disabilities do not at this time debilitate him to the extent 
that he is housebound as specified by the criteria in 38 
C.F.R. § 3.351(f).  Accordingly, the appellant does not 
qualify for payment of an increased rate of pension based on 
housebound status.

As the Board has found a preponderance of the relevant 
evidence to be against this claim, the evidence in this case 
is not so evenly balanced so as to allow application of the 
benefit of the doubt rule.  38 C.F.R. § 3.102 (2001).


ORDER

Entitlement to the increased rate of nonservice-connected 
pension by reason of being in need of regular aid and 
attendance, or by reason of having a single permanent 
disability rated 100 percent under the Schedule, and either 
having an additional disability independently ratable at 60 
percent or more, or being permanently housebound, is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

